       Case 2:20-cv-01318-KG-KRS Document 19 Filed 03/31/21 Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO


NATALIE ROLLERSON,

                  Plaintiff,

vs.                                                 Case No. 2:20-cv-01318-KG-KRS

WELLS FARGO BANK, N.A. and
WELLS FARGO & COMPANY

                  Defendants.

                                  STIPULATED ORDER GRANTING
                                 STIPULATED MOTION TO DISMISS

       THIS MATTER having come before the Court upon the Parties’ Stipulated Motion to

Dismiss Wells Fargo & Company without Prejudice, and the Court having read the pleadings

and being fully advised in the premises, FINDS the motion is well taken and should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the

Parties’ Stipulated Motion to Dismiss Wells Fargo & Company without Prejudice is hereby

granted and the causes of action in Plaintiff’s Complaint against the Defendant Wells Fargo &

Company are hereby dismissed without prejudice, with each party to bear their own attorneys’

fees and costs.


                                             _____________________________________
                                             UNITED STATES DISTRICT JUDGE




ORDER GRANTING STIPULATED MOTION TO DISMISS WITHOUT PREJUDICE                              Page 1
      Case 2:20-cv-01318-KG-KRS Document 19 Filed 03/31/21 Page 2 of 2




RESPECTFULLY SUBMITTED,



By     /s/ David B. Joeckel, Jr.
      David B. Joeckel, Jr.
      The Joeckel Law Office
      500 Marquette Ave, Suite 1200
      Albuquerque, NM 87102
      (505) 503-4800

      219 South Main Street, Suite 301
      Fort Worth, TX 76104
      (817) 924-8600
      (817) 924-8603 (fax)
      dbj@joecklellaw.com
      Attorney for Plaintiff




By    Approved Electronically
      R. Shawn Oller
      Melissa Shingles
      Littler Mendelson, P.C.
      2425 East Camelback Road, Suite 900
      Phoenix, AZ 85016
      502.474.3600
      soller@littler.com
      mshingles@littler.com
      Attorneys for Defendant




ORDER GRANTING STIPULATED MOTION TO DISMISS WITHOUT PREJUDICE            Page 2
